Case 3:19-cv-02357-MMA-NLS Document 8 Filed 05/12/20 PageID.45 Page 1 of 1



  1

  2

  3

  4

  5

  6

  7

  8                              UNITED STATES DISTRICT COURT
  9                            SOUTHERN DISTRICT OF CALIFORNIA
 10   BENJAMIN FREY,                                         Case No.: 3:19-cv-02357-MMA-NLS

 11                                             Plaintiff,    ORDER RE: JOINT MOTION FOR
      v.                                                      DISMISSAL PURSUANT TO FRCP
 12                                                           41(a)
      CITIBANK, N.A.,
 13                                                          [Doc. No. 7]
                                              Defendant.
 14

 15          This Court, having reviewed the matter as stated above and finding good cause therefor,
 16   GRANTS the joint motion, and orders this matter DISMISSED in its entirety, with prejudice,
 17   in accordance with the terms set forth therein. Each party shall bear its own fees and costs. The
 18   Court DIRECTS the Clerk of Court to close the case.
 19          IT IS SO ORDERED.
 20   Dated: May 12, 2020                          ______________________________________
 21                                                MICHAEL M. ANELLO
 22                                                United States District Judge
 23

 24

 25

 26

 27

 28
                                                       1
                                                                             3:19-cv-02357-MMA-NLS
